Citation Nr: 1206493	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for a sinus disorder, claimed as allergies.

2.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for pancreatitis, to include as secondary to an undiagnosed illness.

3.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a stomach disability, claimed as spastic colon and irritable bowel syndrome (IBS), to include as secondary to an undiagnosed illness, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to November 1989 and from October 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Veteran and his wife testified at a Board hearing at the RO in Little Rock, Arkansas in September 2010.  This transcript has been associated with the file.

The Board has also considered the additional evidence submitted under 38 C.F.R. § 20.1304, which pertains to evidence received after the case was certified to the Board.  The Veteran provided a September 2010 private treatment record from his private physician, which was received following his Board hearing.  However, the Board notes that at the September 2010 hearing the Veteran and his representative waived RO jurisdiction of this evidence.  See September 2010 Board hearing transcript.  Therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).




FINDINGS OF FACT

1.	The Veteran does not currently have a sinus disorder, and any current allergic rhinitis did not have its onset in service.  

2.	An October 1995 rating decision denied the Veteran's claim of service connection for pancreatitis as there was no evidence establishing a nexus between pancreatitis and service.

3.	Evidence received since the October 1995 rating decision is cumulative of the evidence of record at the time of the October 1995 RO denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for pancreatitis nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.

4.	An October 1995 rating decision denied the Veteran's claim of service connection for a stomach disability as there was no evidence establishing a nexus between a stomach disability and service.

5.	Evidence received since the October 1995 rating decision is not cumulative of the evidence of record at the time of the October 1995 denial, relates to an unestablished fact necessary to substantiate the claim of service connection for a stomach disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

6.	The competent evidence of record indicates the Veteran is diagnosed with IBS; service treatment records and his lay statements serve to corroborate that the condition became manifest during active military service.  






CONCLUSIONS OF LAW

1.	A sinus disorder and allergic rhinitis were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.380 (2011).

2.	The October 1995 rating decision which denied the Veteran's claim of service connection for pancreatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.	New and material evidence has not been submitted for the claim of entitlement to service connection for pancreatitis and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.	The October 1995 rating decision which denied the Veteran's claim of service connection for a stomach disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

5.	Evidence received since the October 1995 rating decision is new and material and the Veteran's claim of entitlement to service connection for a stomach disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.	The criteria for service connection for a stomach disability are met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September and December 2008.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the September 2008 letter.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran attended a VA medical examination in December 2009 for his sinus disorder, pancreatitis, and stomach disability claims.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
   
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380. 

The Veteran contends that he suffers from a sinus/allergy condition which began in-service.  For this reason, he believes his claim of service connection should be granted.  

The Veteran was afforded multiple medical evaluations in-service.  In an April 1991 Report of Medical History the Veteran reported occasional sinusitis.  However, on a Report of Medical Examination the examiner found no defects of the Veteran's sinuses.  Also in April 1991 he was given a medical evaluation upon return from Southwest Asia.  He reported that he had a cough or sinus infection at that time.  There was no further follow up for this complaint.  However, in a November 1992 Report of Medical History he checked the box indicating that he did not know if he suffered from sinusitis.  On examination the examiner found the Veteran's sinuses to be normal.  Although the Veteran referenced sinus problems in-service, there was no diagnosis or treatment for a chronic sinus disorder.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran filed a claim for service connection in August 1995 for pancreatitis and a spastic colon.  The Veteran did not indicate at this time that he was suffering from a sinus disorder which began in-service.  Moreover, a September 1995 VA examiner found the Veteran's nose, sinuses, mouth, and throat were normal.  This evidence, 4 years after the Veteran separated from service, weighs against the Veteran's claim that he suffered from a sinus disorder which is related to service.

There are no complaints of a sinus condition until June 2008.  The first post-service complaint of a sinus disorder comes from a June 2008 private treatment record, approximately 17 years after separation from service.  At this time, the Veteran complained of sinus congestion and allergies.  Following an examination, however, a sinus disability was not diagnosed.  The examiner diagnosed rhinitis.  He was issued a prescription medication for this condition. 

The Veteran was afforded a VA examination in December 2009.  At this examination he again reported having sinus problems, including pressure and drainage.  He reported flare ups approximately twice a week with no specific triggers, but that symptoms resolved with the use of an over the counter medication.  After reviewing x-rays the examiner opined that the Veteran's sinuses were normal.  The examiner noted the Veteran had symptoms of allergic rhinitis, but stated that it was less likely than not related to service.  His rationale was that the Veteran's rhinitis symptoms began 1 to 2 years after separation from service and there was no evidence of rhinitis during service.  He further opined the Veteran's rhinitis was likely triggered by allergens in the region where he lives.  

The Board finds the threshold question is whether there is sufficient medical evidence to establish a current sinus disorder.  In this regard, it is noted that aside from sinus complaints, there is no evidence of a current sinus disability diagnosis.  Rather, the diagnoses have centered around allergic rhinitis, which has been deemed of post-service origin.  See December 2009 VA examination report.

Without a current diagnosis of a disability, the Board cannot grant service connection for a sinus disorder.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the preponderance of the evidence is against the Veteran's claim.  There is no current evidence of a sinus disorder.  Furthermore, the Veteran does not have the requisite competence to determine what his diagnosis is.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the extent that there is current evidence of allergies, namely allergic rhinitis, this condition has not been linked to service.  See December 2009 VA examination report; see also June 2008 private treatment record diagnosing rhinitis as an allergic condition.

In sum, the Board finds that the evidence does not show that the Veteran has been diagnosed with a sinus disorder and any allergic rhinitis has been found to not be related to service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a sinus disorder and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

New and Material

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, in order to establish service connection, generally there must be a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the two.  See Hickson, supra; 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The appellant brought a prior claim for service connection for pancreatitis and a spastic colon in August 1995.  The claim was denied in an October 1995 RO decision, of which the appellant was notified in that same month.  The Veteran did not appeal this decision and the October 1995 RO decision is final.  38 U.S.C.A. §§ 7103, 7266.  The appellant filed his petition to reopen his claim in August 2008.
Pancreatitis

At the time of the October 1995 denial, the evidence of record included service treatment records, a VA examination report, private treatment records, and the Veteran's personal statements.  A February 1995 private treatment record noted the Veteran complained of abdominal pain, nausea, and vomiting.  A note was made that pancreatitis should be considered.  A March 1995 private treatment record noted the Veteran had suffered from pancreatitis, which had subsequently resolved.  The September 1995 VA examiner ultimately determined the Veteran had previously suffered from pancreatitis, but it had been treated and resolved without recurrence.  The RO determined there was no evidence to show the Veteran's prior episode of pancreatitis was related to service.  See October 1995 rating decision.  The RO considered the Veteran's statements that he was diagnosed and hospitalized in February 1995 for pancreatitis and the September 1995 VA examination report.

The Veteran has submitted evidence including testimony from his Board hearing and private treatment records in an attempt to reopen his claim.  As discussed below, reopening is not warranted on the basis of this evidence.

The Veteran's testimony from his September 2010 Board hearing is to the effect that he believes his pancreatitis began as a result of serving in Southwest Asia.  His testimony also reiterates that he complained in-service of abdominal complaints.  

The Veteran was also afforded a VA examination in December 2009.  At this examination he reported that since the pancreatitis in 1995 there have been no other instances of pancreatitis.  He did report abdominal bloating, gassiness, and pain.  Ultimately the examiner opined that the Veteran was not suffering from pancreatitis and there were no residuals of the pancreatitis in 1995.  His rationale was that the records did not support, at any time, a diagnosis of pancreatitis, and this was confirmed by the September 1995 VA examination.  He further opined that the previous episode of pancreatitis, if any, was likely due to the Veteran's diagnosis of gastroenteritis.

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 ; See also Untalan v. Nicholson, 20 Vet. App. 467 (2006) (presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108).  Although the appellant is generally considered competent to report his observations and symptoms, as a lay person, he is not competent to opine as to the cause of his claimed disability, particularly given the complexity of the condition at issue here.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because the Veteran's lay statements regarding medical causation are beyond his competency, they do not constitute new and material evidence to warrant reopening, consistent with the aforementioned Court decisions. 

The current treatment records determined that the Veteran is not currently suffering from pancreatitis and his condition may not have ever warranted a diagnosis of pancreatitis.  See December 2009 VA examination report.  The Veteran's and his wife's September 2010 Board testimony and the December 2009 VA examination report are both new in that they were not previously of record at the time of the October 1995 rating decision.  However, they are not material because they still do provide competent evidence the Veteran's pancreatitis was caused by active duty. 

The Board finds that new and material evidence has not been received to establish a nexus between service and the Veteran's pancreatitis.  As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen a claim of entitlement to service connection for pancreatitis.  See 38 C.F.R. § 3.156(a).  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Stomach Disability

The evidence received since the October 1995 RO decision includes a VA examination report, private treatment records, personal statements, and Board hearing testimony.  Significantly, the December 2009 VA examination report diagnosed the Veteran with IBS and stated that this condition was synonymous with a diagnosis of spastic colon.  A September 2010 private treatment record also indicated the Veteran was seen on a continuous basis for IBS.  Furthermore, the October 1995 rating decision did not take into account that the Veteran could be granted service connection for a spastic colon as secondary to an undiagnosed illness.  This evidence is new, as it was not previously of record at the time of the October 1995 rating decision.  It is also material because it relates directly to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence having been submitted, the claim is reopened.  The Board will now address the Veteran's claim on the merits.

Reopened Claim for Service Connection

For veterans who have served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317 (2011).  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2011) as amended effective August 15, 2011 (see 79 Fed. Reg. 41696 (July 15, 2011).  

For purposes of 38 C.F.R. § 3.317, there are two types of qualifying chronic disabilities: (1) an undiagnosed illness and (2) a medically unexplained chronic multi symptom illness such a chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 

A Note on functional gastrointestinal disorders states that these are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  See Note to paragraph (a)(2)(i)(B)(3), 38 C.F.R. § 3.317.

Prior versions of 38 C.F.R. § 3.317, effective during the pendency of the Veteran's appeal, specifically categorized irritable bowel syndrome as a qualifying chronic disability.  A note to the current and liberalized version of 38 C.F.R. § 3.317 renders this amended version equally favorable to the Veteran's claim, in that it specifically provides that irritable bowel syndrome, among other disorders, is to be considered a functional gastrointestinal disorder and therefore a qualifying chronic disability.

IBS is rated under Diagnostic Code 7319.  Mild irritable colon is rated as noncompensably disabling. Moderate disability due to irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress warrants a 10 percent disability rating. 38 C.F.R. § 4.114 , Diagnostic Code 7319 (2011). 

In an April 1991 Report of Medical History the Veteran reported some indigestion.  He also checked the box on his November 1992 Report of Medical History that he suffered from frequent indigestion.  The examiner made a note that he was treating his indigestion with an over the counter medication.  At his September 2010 Board hearing he also testified that he frequently saw the medic in-service and was given Pepto Bismol for his symptoms.  He also testified that he experienced bloating, constipation, and diarrhea in-service.

The Board has reviewed private treatment records and notes that in June 1995 the Veteran was diagnosed with IBS after complaining of gas, bloating, nausea, and cramping.  The Veteran also reported that he had previously been prescribed a prescription medication which helped to alleviate these symptoms.  In August 1995 the Veteran claimed that he suffered from a spastic colon which began in-service.  

At a September 1995 VA examination the Veteran reported diarrhea and constipation.  He also reported that he was taking 2 different prescription medications for his symptoms.  The Veteran was diagnosed with mild spastic colon syndrome.  The Veteran's wife submitted a statement that he suffered from flatulence, nausea, and fatigue.  See September 2008 statement.

The Veteran was afforded a VA examination in December 2009.  The Veteran reported abdominal bloating, pain, and diarrhea.  He also explained to the examiner that there had been no change in the frequency of his condition since separation from service.  The examiner explained that a synonym for IBS was spastic colon, which was diagnosed at the September 1995 VA examination.  The examiner ultimately diagnosed the Veteran with mild IBS at the September 2009 VA examination.  He went on to state that he did not find clinical evidence of IBS during active duty and a link for direct service connection could not be found.

The Board also notes a private treatment record from September 2010 showed the Veteran was being seen for a follow up of chronic IBS.  He was instructed to stay on his current prescription medication and take it as necessary.

IBS, as diagnosed in the October 1995 VA examination as spastic colon and at the September 2009 VA examination as mild IBS, is a condition presumed to be service-connected in Gulf War Veterans in whom it was manifested either prior to, or after separation from service.  See 38 C.F.R. § 3.317.  The Veteran's assertion of symptoms in-service and similar symptoms from active service forward are credible and supported by objective medical evidence.  The Veteran testified in September 2010 that he was treated in-service with over the counter medication for his complaints of pain, flatulence, and bloating.  His private treatment records also note that he is currently being treated for chronic IBS.  His assertions of in-service symptoms are credible, competent and probative evidence that his condition began during active service, and are corroborated by subjective complaints and objective findings shortly after service.

The presumption of service connection for IBS, as afforded by 38 C.F.R. § 3.317 is sufficient to place the evidence at least in equipoise as to whether the Veteran's IBS is related to service.  There is at least an approximate balance of positive and negative evidence, meeting the evidentiary standard for a grant of service connection, particularly in light of the evidentiary presumption of service connection afforded at 38 C.F.R. § 3.317.

Accordingly, the Board finds that the criteria for service connection for IBS are met and service connection for this disability is warranted.


ORDER

Entitlement to service connection for a sinus disorder, claimed as allergies, is denied.

The petition to reopen the claim of service connection for pancreatitis is denied.

Entitlement to service connection for irritable bowel syndrome is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


